DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
The arguments with respect to the rejection under 112(a) are found to be persuasive.  Therefore, previous rejections are now withdrawn.
With regard to claims 1, 10, 18, and 27, the Applicant argues on page 12 that nothing in Rico Alvarino discloses the NAS PDU that carries the DL data also carries or includes the paging assistance information.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, claim recites that the paging assistance information is a downlink NAS transport message.  Therefore, the teaching of Rico Alvarino reads on the argued features because the reference discloses data is encapsulated in a NAS PDU, and deliver in a paging message.  
Based on the above discussion, it should be clear to the Applicant that the combination of Ryu and Rico Alvarino still reads on the argued features.  Thus, previous rejections are maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites a computer program product, and depends upon claim 36.  Since claim 36 also depends upon independent claim 1.  It is unclear whether when the computer product of claim 41 carries out the method according claim 36 would include the method of claim 1 or not.  Hence, the Examiner respectfully suggests the Applicant to re-write claim 41 entirely in a format that include all features as desired rather than referring back to another claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5, 9-11, 13-14, 17-19, 21, 27, 36-37, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (hereinafter “Ryu”, US 2021/0168695) in view of Rico Alvarino et al. (hereinafter “Rico Alvarino”, US 2018/0213556).
Regarding claims 1, and 18, Ryu discloses a method, and a CP node, for handling paging comprising: 
the CP node, transmitting, the message comprising the paging assistance information toward an access node (AN) (i.e., AMF sends a paging message to RAN in step 4 as shown in Fig. 12), wherein 
the paging assistance information comprises at least one of service priority information and/or paging priority information (i.e., paging priority indication as described in paragraph 0267). 
Ryu, however, does not expressly disclose: 
a control plane (CP) node generating or receiving a message comprising a paging assistance information; and
the message comprising the paging assistance information is:
a Protocol Data Unit (PDU) session modification message, 
a PDU session establishment message, 
a downlink Non-Access-Stratum (NAS) transport message, 
a user equipment (UE) context establishment message, 
a UE context modification message, or 
a handover preparation message.
In a similar endeavor, Rico Alvarino discloses a small packet optimization for Internet-of-Things applications.  Rico Alvarino also discloses:
a control plane (CP) node generating or receiving a message comprising a paging assistance information (i.e., MME encapsulate the data in a NAS PDU and prepare a paging message with the NAS PDU and send the paging message to the eNB as described in paragraph 0098); and
the message comprising the paging assistance information is:
a Protocol Data Unit (PDU) session modification message, 
a PDU session establishment message, 
a downlink Non-Access-Stratum (NAS) transport message, 
a user equipment (UE) context establishment message, 
a UE context modification message, or 
a handover preparation message (i.e., MME encapsulate the data in a NAS PDU and prepare a paging message with the NAS PDU and send the paging message to the eNB as described in paragraph 0098).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide for mobility procedures, security activation, transfer of context and measurement and configuration reporting for mobility support.  
In addition, Rico Alvarino also discloses a memory and processing circuitry coupled to the memory (paragraphs 0130-0131).  

Regarding claim 2, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information comprises the paging priority information, wherein the paging priority information indicates an importance of downlink signaling for a UE (i.e., paging priority as described in paragraphs 0267). 

Regarding claims 4, and 21, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Radio Resource Control inactive state, or6App. No. 16/753,717 Attorney Docket: 3602-1544US2the UE is in Connection Management Connected state with RRC inactive state (paragraphs 0112-0114).

Regarding claim 5, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Connection Management Connected state with RRC inactive state (paragraph 0300). 

Regarding claim 9, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the CP node is an Access and Mobility Management Function (i.e., AMF as shown in Fig. 8 (a) and as described in paragraph 0148). 

Regarding claims 10, and 27, Ryu discloses a method performed by an Access Network (AN) node, and an AN node for handling paging, the method comprising: 
receiving a message transmitted by a Control plane (CP) node (i.e., AMF sends a paging message to RAN in step 4 as shown in Fig. 12), wherein the message comprises paging assistance information (i.e., paragraph 0267); 
determining a paging strategy based on the received paging assistance information (i.e., RAN receives the paging message sent from the AMF including different parameters in step 4 as described in paragraph 0267, and as shown in Fig. 12);
paging the User Equipment (UE) using the determined paging strategy (i.e., RAN pages the UE using the received parameters from AMF in step 5 as shown in Fig. 12); and
wherein the paging assistance information comprises at least one of service priority information and/or paging priority information (paragraph 0267). 
Ryu, however, does not expressly disclose the remaining features of this claim. 
In a similar endeavor, Rico Alvarino discloses a small packet optimization for Internet-of-Things applications.  Rico Alvarino also discloses:
the message comprising the paging assistance information is:
a Protocol Data Unit (PDU) session modification message, 
a PDU session establishment message, 
a downlink Non-Access-Stratum (NAS) transport message, 
a user equipment (UE) context establishment message, 
a UE context modification message, or 
a handover preparation message (i.e., MME encapsulate the data in a NAS PDU and prepare a paging message with the NAS PDU and send the paging message to the eNB as described in paragraph 0098).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide for mobility procedures, security activation, transfer of context and measurement and configuration reporting for mobility support.  
In addition, Rico Alvarino also discloses a memory and processing circuitry coupled to the memory (paragraphs 0130-0131).  

Regarding claim 11, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging strategy is determined further based on local information comprised in the AN node (i.e., the paging message in step 4 is sent to UE in step 5 is based on whether the RAN receives the paging messages, or conditions as described in paragraphs 0268-0269). 

Regarding claim 13, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Radio Resource Control inactive state (paragraphs 0112-0114). 
Regarding claim 14, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Connection Management Connected state with RRC inactive state (paragraph 0300). 

Regarding claim 17, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information is transmitted to the AN node at UE level or at PDU session level (paragraph 0267). 

Regarding claim 19, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information comprises a paging priority value (i.e., paging priority as described in paragraphs 0267).

Regarding claim 36, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses:
the AN node receiving the message transmitted by the CP node (AMF sends a paging message to RAN in step 4 as shown in Fig. 12); 
the AN determining a paging strategy based on the received paging assistance information included in the received message (i.e., RAN receives the paging message sent from the AMF including different parameters in step 4 as described in paragraph 0267, and as shown in Fig. 12); and 
the AN paging a User Equipment (UE) using the determined paging strategy (i.e., RAN pages the UE using the received parameters from AMF in step 5 as shown in Fig. 12). 

Regarding claim 37, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (i.e., processor 220, and memory 230 is used to process information as described in paragraph 0318). 

Regarding claim 39, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (i.e., processor 220, and memory 230 is used to process information as described in paragraph 0318). 

Regarding claim 41, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (i.e., processor 220, and memory 230 is used to process information as described in paragraph 0318). 


Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Rico Alvarino, and further in view of Cha et al. (hereinafter “Cha”, US 2018/0317201).
Regarding claims 6, and 15, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information comprises the service priority information (i.e., paging priority indication as described in paragraph 0267), but do not expressly disclose the remaining features of these claims.
In a similar endeavor, Cha discloses a method and apparatus for transmitting and receiving paging message in mobile communication system.  Cha also discloses: 
the service priority information comprises a service priority value (see Table 1), and
the service priority value is an integer value that is greater than or equal to 1 and less than or equal to 256 (see Table 1). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify the importance level so that the network could take actions accordingly.

Claim 7-8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Rico Alvarino, and further in view of Dao et al. (hereinafter “Dao”, US 2018/0198867).
Regarding claims 7, 16 and 20, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Dao discloses a system and methods for session management.  Dao also discloses the message comprising the paging assistance information is: 
a PDU session modification message, or 
a PDU session establishment message (i.e., PDU session modification as described in paragraph 0280). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to have a control of the session. 

Regarding claim 8, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Dao discloses a system and methods for session management.  Dao also discloses wherein the message comprising the paging assistance information further comprises a UE identifier and a protocol data unit (PDU) session identifier (i.e., UE permanent ID, and PDU session ID as described in paragraph 0280).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to have a control of the session. 


Allowable Subject Matter
Claims 3, 12, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644